Exhibit 10.3




LAUFER BRIDGE ENTERPRISES, INC.

3276 Buford Drive, Bldg. 104, Suite 320, Buford, GA 30519




UNANIMOUS CONSENT OF DIRECTORS OF LAUFER BRIDGE ENTERPRISES, INC. IN LIEU OF A
MEETING OF THE BOARD OF DIRECTORS OF LAUFER BRIDGE ENTERPRISES, INC. (A NEVADA
CORPORATION)




Pursuant to the Authority granted to directors to take action by unanimous
consent without a meeting pursuant to Nevada General Corporation Law 78.315
(pursuant to the Articles of Incorporation) of Laufer Bridge Enterprises, Inc.
(“Laufer”) the Board of Directors (“Directors”) of Laufer, a Nevada corporation
(the “Company”), do hereby consent to adopt, ratify, confirm and approve, as of
the date indicated below, the following recitals and resolutions, as evidenced
by their signature hereunder:




WHEREAS, the Directors have been presented with the proposal to authorize the
issuance of 10,000,000 shares of common stock of the Company in exchange for
relief of debt owed by the Company in the amount of Ten Thousand ($10,000)
Dollars represented by a Fifty Thousand ($50,000) Dollar Promissory Note (the
“Promissory Note”) dated September 13, 2008;




WHEREAS, the Directors shall specifically authorize the issuance of 10,000,000
shares of common stock of the Company to First Trust Management;




WHEREAS, the Directors believe it is in the best interest of the Company to
authorize the issuance of the common stock to First Trust Management in exchange
for relief of the debt represented by the Promissory Note as set forth herein;




NOW, BE IT RESOLVED, that it is hereby authorized and approved to issue
10,000,000 shares of common stock of the Company to First Trust Management in
exchange for relief of the debt represented by the Promissory Note.




GENERAL RESOLUTIONS




RESOLVED, that the officers of the Company are hereby authorized and instructed
to take whatever steps necessary to effectuate the above described resolutions.




FURTHER RESOLVED, that the Promissory Note shall be restated and amended to show
that a payment in the amount of $10,000 on the Promissory Note has been
satisfied by the Company.




(Remainder of page intentionally left blank; signature page to follow)











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have set forth their hands in their capacity
as of this 23rd day of April, 2011.




/s/ Joel Stohlman                  

JOEL STOHLMAN, DIRECTOR




/s/ Reid Stone                       

REID STONE, DIRECTOR











2


